DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 11, “at lease” should be –at least--.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “reforming the material into a second pliable continuous landscape of a plurality of local extrema operating in a three-dimensional space”. The limitation is unclear because it appears to require a positive method step which would remove the required structure of the first continuous landscape in three dimensional space. As best understood the office is considering this to be a functional limitation and suggests amending the language to –wherein the material is configured to be reformed into a second pliable continuous landscape of a plurality of local extrema operating in a three-dimensional space--.
Claims 2-12 are rejected based on their dependency on 1.
Claim 6 recites, “wherein the opening in the material further comprises a plurality of cut out openings”. It is unclear how one opening is comprises a plurality of cut out opens, essentially when the one opening is the cavity entrance of claim 1. It is assumed for examination that applicant means to claim –The pet enrichment system of claim 1, wherein the material further comprising a plurality of cut out openings--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Keys (US 4008687).
For claim 1, Keys discloses a pet enrichment system (abstract and figs.), comprising: 
a base (12); 
a continuous single piece of material (33, fig. 5) formed into a pliable continuous landscape of a plurality of local extrema operating in a three-dimensional space (see fig. 1 and 7), the material having a perimeter and a central area within the perimeter (see fig. 5, the perimeter is defined as the absolute edge of the material, everything within it is considered the central area, including all the fasteners within the absolute edge of the material), wherein at least one of the local extrema is a local minimum in between two local maximums (see annotated fig. 1 below for instance), and wherein the continuous landscape of the plurality of local extrema forms an internal cavity (figs. 1 and 7) accessible through an opening in the material, the internal cavity having space suitable for containing a companion animal and the opening being of sufficient size to permit the companion animal to pass through the opening into the internal cavity (abstract, figs. 1 and 4); and 
a plurality of fasteners (20 or 41), wherein at least a subset of the plurality of fasteners are located in the central area of the material (as interpreted above all the fasteners are within the very outer perimeter edge and within what is considered to be the central area), configured to hold the material in the form of the pliable continuous landscape of the plurality of local extrema operating in the three-dimensional space (figs. 1 and 7), wherein at least one of the fasteners is configured to be attached to the material and to the base at a local extremum substantially vertically coplaner to and between two opposite local extrema of the plurality of local extrema (these are all vertically coplanar since any 3 points form a plane and a vertical plane is defined as a plane that passes through a vertical line (as per google), additionally the device can be arranged and fastened all to one side of 12, for instance in fig. 7 the fastening material 41 on both sides of 33 can be fastened to one side of the sole at 40, in which case the extrema/maxima would be directly vertical in relation to the local minima) and, wherein one or more fasteners of the plurality of fasteners are configured to attach the material at a local extremum to the base at a first location on the base, to be detached from the first location, and to attach the material at a local extremum to the base at a second location on the base (the snap fasteners and the Velcro on 33 can be refastened and rearranged depending on how the user attaches 33 to 12) and reforming the material in a second pliable continuous landscape of a plurality of local extrema operating in a three dimensional space (the snap fasteners and the Velcro on 33 can be refastened and rearranged depending on how the user attaches 33 to 12).

    PNG
    media_image1.png
    264
    399
    media_image1.png
    Greyscale


For claim 3, Keys further discloses wherein the material does not break and substantially does not deform when folded (see figs. 1 and 7 and description).
For claim 4, Keys further discloses wherein at least one of the plurality of fasteners is a fastener selected from the group consisting of: a semi-permanent adhesive fastener, a clip fastener, a button fastener, a tie fastener, a zipper fastener, a clasp fastener, a snap fastener, a hook and loop fastener, and a magnet fastener (snap 20 or Velcro 41).
For claim 5, Keys further discloses wherein the plurality of fasteners comprises up to 20 fastener units (7 units 20 in fig. 2, which is up to 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Binkert (US 4576116).
For claim 2, Keys is silent about wherein the material is a carpet material.
Binkert teaches an pet enrichment system (abstract and figs.) including a material forming an internal cavity (see figs.) wherein the material is a carpet material (Col. 2, lines 45-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pet enrichment system material of Keys from carpet as taught by Binkert to provide a durable outer material for the cavity that is also soft and pleasant for the pet.
For claims 10-11, Keys is silent about a play member attached to the material, wherein the play member is removable.
Binkert teaches an pet enrichment system (abstract and figs.) including a material forming an internal cavity (see figs.) and a play member attached to the material (40 on cord 36 which attaches to the material 14 above as per figs.) wherein the play member is removable (Col. 3, lines 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed include a removable play thing as taught by Binkert, into the pet enrichment system of Keys, in order to amuse the pet.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Waugh (US 4169428).
For claims 6-9 Keys is silent about
wherein the opening in the material further comprises a plurality of cut out openings.
wherein the plurality of openings comprises between 3 and 25 openings.
wherein at least one of the openings has a first size and at least another one of the openings has a second size, the second size being different from the first size.
wherein at least one of the plurality of fasteners is attached to the material between two of the plurality of openings.
Waugh teaches a pet enrichment system (abstract and figs.) including a material forming a cavity (see fig. 1, cavity between the two sleeping back layers),
wherein the opening in the material comprises a plurality of cut out openings (as best understood, Waugh has a main opening to the cavity and a plurality of cut out openings 38, 42, 44, Col. 2, lines 45-62);
wherein the plurality of openings comprises between 3 and 25 openings (see fig. 1, 14 openings);
wherein at least one of the openings has a first size and at least another one of the openings has a second size (sizes of 38 versus 42 for instance), 
wherein at least one of the plurality of fasteners (see zipper 34 in fig. 1) is attached to the material between two of the plurality of openings (see fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a plurality of openings as taught by Waugh, into the pet enrichment device of Keys, in order to provide additional airflow to the animal (Col. 2, lines 45-62).
Keys as modified by Waugh is silent about the second size being different from the first size.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the openings a different size, since Waugh teaches resizing the openings is known (Col. 2, lines 45-62) and having two different sized openings in one device would allow for additional air on the sides of the animal while keeping the bottom warmer for instance and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Pelham et al. (US 5749314, hereafter referred to as Pelham).
For claim 12, Keys is silent about wherein the internal cavity is, but for the opening in the material, in substantial part surrounded by the material around all sides of the internal cavity other than a bottom side of the internal cavity.
Pelham teaches a pet enrichment system (abstract and figs) including a material forming a cavity (fig. 4) wherein the internal cavity is, but for the opening in the material, substantially surrounded by the material around all sides of the internal cavity other than a bottom side of the internal cavity (fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the cavity of Keys surrounded by for the opening, as taught by Pelham, in order to allow the pet to feel more safe and secure within the cavity.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argued that the added limitations are not taught by Keys.
The office notes that upon further review these limitations are seen in Keys. The office notes the term “perimeter” is defined as the continuous line forming the boundary of a closed geometric figure. The outermost edge of the continuous material 33 in fig. 5 of Keys would constitute a perimeter. In this interpretation everything within that outermost edge would be considered the central area and this would include all of the fasteners of Keys. Note the term “central area” is broad and does not limit the size of the area itself. Applicant may further define what is considered to be the central area, perhaps as a percentage or portion of the total area to further clarify over Keys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619